Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

JOSE MAZRIEGOS, individually and on behalf of all others
similarly situated,

Plaintiff, COLLECTIVE ACTION
COMPLAINT

-against-
JURY TRIAL

BOEUF & BUN CORP. and TZEMACH WOOLSTONE, asan DEMANDED
individual,

Defendants.

 

1.

Plaintiff, JOSE MAZRIEGOS, individually and on behalf of all others similarly
situated, (hereinafter referred to as "Plaintiff"), by his attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
Plaintiff, JOSE MAZRIEGOS, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against BOKUF & BUN
CORP. and TZEMACH WOOLSTONE, as an individual, (hereinafter referred to
as "Defendants"), to recover damages for egregious violations of state and federal
wage and hour laws arising out of Plaintiff's employment BOEUF & BUN CORP.,
located at 271 Kingston Avenue, Brooklyn, NY 11213.

. As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.
10.

11.

12.
13,

14.

15.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §1391(b)
because a substantial part of the events or omissions giving rise to the claims occurred
in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C,

§§2201 & 2202.

THE PARTIES
Plaintiff JOSE MAZRIEGOS residing at 10-31 Beach 19th Street, Far Rockaway,
New York, 11691, was employed by the Defendant at BOEUF & BUN CORP. from
in or around September 2016 until in or around March 2020.
Defendant, BOEUF & BUN CORP. is a corporation organized under the laws of New
York with a principal executive office at 271 Kingston Avenue, Brooklyn, NY 11213.
Defendant, BOEUF & BUN CORP. is a corporation authorized to do business under
the laws of New York.
Upon information and belief, Defendant TZEMACH WOOLSTONE owns and
operates BOEUF & BUN CORP.
Defendant TZEMACH WOOLSTONE is an agent of BOEUF & BUN CORP.
Upon information and belief, Defendant TZEMACH WOOLSTONE has power over
personnel decisions at BOEUF & BUN CORP.
Upon information and belief, Defendant TZEMACH WOOLSTONE has power over
payroll decisions at BOEUF & BUN CORP.
Defendant TZEMACH WOOLSTONE has the power to hire and fire employees at
BOEUF & BUN CORP. establish and pay their wages, set their work schedule, and

maintains their employment records.
16.

17.

18.

19,

20.

21.

22,

23.

During all relevant times herein, Defendant TZEMACH WOOLSTONE was
Plaintiff's employer within the meaning of the FLSA and NYLL.

On information and belief, BOEUF & BUN CORP. is, at present and has been at all
times relevant to the allegation in the complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity (i) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less

than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff JOSE MAZRIEGOS was employed by Defendants at BOEUF & BUN
CORP. from in or around September 2016 until in or around March 2020.
During Plaintiff JOSE MAZRIEGOS’ employment by Defendants at BOEUF & BUN
CORP. Plaintiff's primary duties were as a line cook, food preparer, and kitchen
worker, and performing other miscellaneous duties from in or around September 2016
until in or around March 2020.
Plaintiff JOSE MAZRIEGOS was paid by Defendants approximately $10.00 per hour
from in or around September 2016 until in or around December 2018, approximately
$11.00 per hour from in or around January 2019 until in or around December 2019,
and approximately $12.00 per hour from in or around January 2020 until in or around
March 2020.
Plaintiff JOSE MAZRIEGOS worked approximately seventy-five (75) or more hours
per week at BOEUF & BUN CORP. during the months of November through March
during his employment with Defendants.
Plaintiff JOSE MAZRIEGOS worked approximately sixty-nine (69) to seventy-five
(75) or more hours per week at BOEUF & BUN CORP. during the months of April
through October during his employment with defendants.
Although Plaintiff JOSE MAZRIEGOS worked approximately sixty-nine (69) to

seventy-five (75) or more hours per week during his employment by Defendants,
24.

25.

26,

27.

28.

29,

30.

Defendants did not pay Plaintiff time and a half (1.5) for hours worked over forty
(40), a blatant violation of the overtime provisions contained in the FLSA and NYLL.
Furthermore, Plaintiff JOSE MAZRIEGOS worked approximately thirteen (13) or
more hours per day, five (5) days a week from in or around September 2016 until in
or around March 2020, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
line cooks, food preparers, and kitchen workers or other similarly titled personnel
with substantially similar job requirements and pay provisions, who were performing
the same sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation.

Upon information and belief, Defendants employed approximately 10-15 employees

within the relevant time period who were subjected to similar payment structures.
31.

32.

33.

34,

. 35,

36.

37.
38.

39.

40.

4).

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
42.

43,

44,

45.

46.

47,

48,

49,

50.

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C, §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount

equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law
51. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

52. Defendants willfully violated Plaintiff's rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day worked more than ten (10) hours, in
violation of the New York Minimum Wage Act and its implementing regulations.
N.Y. Labor Law §§ 650 et seq.; 12 N.Y. C. R. R. § 142-2.4

53. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants his unpaid spread of hour compensation, reasonable attorneys’ fees,

and costs of the action, pursuant to N. Y. Labor Law § 663 (1).

FOURTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

54, Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

55, Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiff's primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

56. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

FIFTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
57. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
58. Defendants failed to provide Plaintiff with wage statements upon each payment of

wages, as required by NYLL §195(3)
59, Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that judgment be granted:

a.

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

Awarding Plaintiff unpaid overtime wages,

c. Awarding Plaintiff unpaid spread of hours compensation;

Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

Awarding Plaintiff prejudgment and post-judgment interest;

Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This 25" day of August 2020.

    

 

Roman Avshalumov, Esar(RA 5508)
Helen F. Dalton & Associates, PC
Kew Gardens Road, Suite 601

Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 1:20-cv-03934-RRM-SJB Document1 Filed 08/25/20 Page 9 of 9 PagelD #: 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOSE MAZRIEGOS, individually and on behalf of all others similarly situated,
Plaintiff,
-against-
BOEUF & BUN CORP. and TZEMACH WOOLSTONE, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

BOEUF & BUN CORP.
271 KINGSTON AVENUE,
BROOKLYN, NY 11213

TZEMACH WOOLSTONE
575 E NEW YORK AVENUE APT 1A
BROOKLYN, NY 11225
